Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 1 of 13 Pageid#: 217




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

  RICHARD DURRAND ROBINSON, )
      Petitioner            )                         Civil Action No. 7:19-CV-459
                                              )
  v.                                          )
                                              )
  MARK BRECKON, Warden,                       )       By: Michael F. Urbanski
  United States Penitentiary Lee,             )           Chief United States District Judge
                                              )
         Respondent                           )

                                 MEMORANDUM OPINION

         Richard Durrand Robinson, a federal inmate proceeding pro se, filed this petition for

  writ of hab,~as corpus pursuant to 28 U.S. C. § 2241, alleging that he was sentenced in violation

  of the Constitution. This matter is before the court on respondent's motion to dismiss for lack

  of subject matter jurisdiction and for failure to state a claim, or, alternatively, for summary

  judgment, to which Robinson has responded. ECF Nos. 8, 11. Having reviewed the record

  and the pleadings, the court GRANTS respondent's motion to dismiss and DISMISSES

  Robinson's petition.

  I. Background

         Robinson is in the custody of the Warden of United States Penitentiary Lee. On

  November 25, 1997, Robinson was convicted and sentenced in the United States District

  Court for the Southern District of Indiana on two counts of armed bank robbery in ·violation

  of 18 U.S.C. § 2113(a) and (d), and two counts of use of a firearm during a crime of violence

  in violation of 18 U.S.C. § 924(c), stemming from bank robberies he committed on April 8,




                                                  1
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 2 of 13 Pageid#: 218




  1997 and April18, 1997.1 United States v. Robinson, No. 1:97CR00056-001 (S.D. Ind. 1997).

  ECF No. 9-3. 2 The district court sentenced Robinson to 120-month concurrent sentences on

  the bank robbery convictions, 60 months on the Erst use of a firearm conviction, and 240

  months on the second use of a firearm conviction, to be served consecutively to each other

  and to the bank robbery sentences, for a total of 420 months. Jmt., Id. at 1-2.

          Robinson appealed the conviction and the Seventh Circuit Court of Appeals affirmed

  on November 18, 1998. Rehearing was denied on December 16, 1998. United States v.

  Robinson, 161 F.3d 463 (7th Cit. 1998). Robinson sought a writ of certiorari but it was denied

  on April19, 1999. Robinson v. United States, 526 U.S. 1078 (1999).

          Robinson next flied a motion to vacate his sentence pursuant to 28 U.S.C. § 2255.

  United States v. Robinson, No. IP-97-56-CR-01 (S.D. Ind. 2000). ECF No. 9-4. He argued

  that his attorney failed to provide effective assistance of counsel; that he was not informed of

  the 20-year consecutive sentence made mandatory by his conviction on the second§ 924(c)

  violation; and that he was convicted in violation of the Double Jeopardy Clause of the

  Constitution. Id. at 5-6. The district court denied relief on May 10, 2002. United States v.

  Robinson, No. IP-00-202-C-B/F, IP 97-56-CR-01-B/F (S.D. Ind., 2002). ECF No. 9-5.

          On April27, 2004, Robinson flied a motion for relief pursuant to Rule 60(b)(5) of the

  Federal Rules of Civil Procedure. The district court dismissed the motion as a second or




  1 Robinson pled guilty to Counts Three and Four of the indictment, relating to the bank robbery that occurred
  on April18, 1997. He pled not guilty to Counts One and Two, which related to the April 8, 1997 bank robbery.
  Following a trial, a jury found him guilty on Counts One and Two. See Entry Discussing Motion for Relief
  Pursuant to 28 U.S.C. § 2255. ECF No. 9-5 at 2.
  2 The ECF numbers cited herein refer to documents attached to respondent's motion to dismiss, most of which
  are copies of documents flied in Robinson's previous lawsuits.

                                                       2
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 3 of 13 Pageid#: 219




  successiVe collateral proceeding requiring advance appellate approval. United States v.

  Robinson, No. 1:04-cv-SEB-VSS (S.D. Ind. 2004). ECF Nos. 9-6, 9-7, and 9-8.

         Qn October 13, 2004, Robinson filed another § 2255 motion, which the court

  dismissed as second or successive. Robinson v. United States, No. 1:04-cv-1669 (S.D. Ind.

  2005). ECF Nos. 9-9 and 9-10. Robinson appealed the dismissal and the Seventh Circuit

  dismissed the appeal as untimely filed. Robinson v. United States, No. 05-2358 (7th Cir. 2005).

  ECF No. 9-11.

         Robinson filed another § 2255 motio'n on August 29, 2005, which the district court

  dismissed as second or successive on September 2, 2005. United States v. Robinson, No. 1:05-

  cv-1291-SEB-VSS (S.D. Ind. 2005). ECF Nos. 9-13, 9-14, 9-15, 9-16. Robinson sought to

  appeal the dismissal, but the Seventh Circuit denied his-request for a certificate of appealability.
                                                                             \

  Robinson v. United States, No. 05-3813 (7th Cir. 2006). ECF No. 9-11.

         On March 22, 2013, Robinson filed a motion for habeas corpus relief pursuant to 28

  U.S.C. § 2241 asserting actual innocence and ineffective assistance of counsel. The court

  denied relief onJuneJ 7, 2014. Robinson v. Caraway, No. 2:13-cv-108-WTL-WGH (S.D. Ind.

  2014). ECF Nos. 9-18, 9-20, 9-21.

         On May 31, 2016, Robinson sought permission from the Seventh Circuit Court of
                                      .»·
  Appeals to file a successive§ 2255 petition based on the holdings in Johnson v. United States,

  135 S.Ct. 2551 (2015), and Welch v. United States, 136 S.Ct. 1257 (2016). The Seventh Circuit

  denied permission to file on June 28, 2016, finding his convictions were unaffected by

  Johnson. United States v. Robinson, No. 16-2306 (7th Cir. 2016). ECF Nos. 9-23, 9-24.




                                                   3
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 4 of 13 Pageid#: 220




         On March 1, 2018, Robinson wrote to the district court in Indiana asking that his

  sentence be reduced in accordance with Deans v. United States, 137 S.Ct. 1170 (2017). The

  court denied relief, noting that Deans did not alter or revise the manner in which the

  Se?tencing Guidelines were to be interpreted and also that Deans was not made retroactive

  by the Supreme Court. United States v. Robinson, No. 1:97-cr-00056-SEB-DML (S.D. Ind.

  2018). ECF Nos. 9-25, 9-26.

         On February 6, 2019, Robinson filed a motion for relief under the savings clause of28

  U .S.C. § 2255 in the district court in Indiana, arguing that he should be allowed to file a motion

  for relief under 28 U.S.C. § 2241. The district court denied relief on February 21, 2019.

  Robinson v. United States, No. 1:97-cr-56-01 (S.D. Ind., 2019). ECF Nos. 9-27, 9-28.

         In early 2019 Robinson filed a motion in the Seventh Circuit Court of Appeals seeking

  permission to file a successive § 2255 motion to vacate his conviction and sentence. The

  Seventh Circuit denied authorization to file because his claims did not rely on a new rule of

  constitutional law or a factual predicate that could not have been discovered previously

  through the exercise of due diligence. Robinson v. United States, No. 19-1594 (7th Cir. 2019).

  ECF No. 9-29.

  II. Robinson's Claims

         Robinson filed the instant§ 2241 petition on June 14, 2019 and asserts the following:

  (1) he was sentenced beyond the mandatory minimum sentences authorized for his offenses;

  and (2) his constitutional right to not be subject to double jeopardy was violated when he was

  punished twice for the same offense and when he was forced to pay monetary special

  assessments in addition to being sentenced to terms of incarceration for his violations.


                                                   4
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 5 of 13 Pageid#: 221




  Robinson further claims that he may bring this habeas petition pursuant to §                     ~241   via the

  savings clause of§ 2255, citing in support United States v. Wheeler, 886 F.3d 415, 423 (4th

  Cir. 2018) and In reJones, 226 F.3d 328 (4th Cir. 2018).
  \




  III. Wheeler, Jones, and 28 U.S.C. § 2241

          Typically, a petitioner challenging the validity of his conviction or sentence must

  proceed under 28 U.S.C. § 2255 in the district where he was convicted. However, the "savings

  clause" in § 2255 allows a prisoner to challenge the validity of his conviction, his sentence, or ,

  both, by filing a § 2241 petition for writ of habeas corpus, if he demonstrates that § 2255 is

  inadequate or ineffective to test the legality of his detention.3 "[T]he remedy afforded by §

  2255 is not rendered inadequate or ineffective merely because an individual has been unable

  to obtain relief under that provision, or because an individual is procedurally barred from filing

  a§ 2255 motion." In re Vial, 115 F.3d 1192,1194 n.5 (4th Cir. 1997). 4

          In Wheeler, the Fourth Circuit explained that where a petitioner is challenging the

  legality of his sentence (as opposed to his conviction), § 2255 will be deemed "inadequate or

  ineffective" only when the following four conditions are satisfied: (1) at the time of sentencing,

  settled law of this circuit or the Supreme Court established the legality of the sentence; (2)

  subsequent to the prisoner's direct appeal and first§ 2255 motion, the aforementioned settled




  3
   See 28 U.S.C. § 225S(e):
          An application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply
          for relief by motion pursuant to this section, shall not be entertained if it appears that the
          applicant has failed to apply for relief, by motion, to the court which sentenced him, orAhat
          such court has denied him relief, unless it also appears that the remedy by motion is inadequate
          or ineffective to test the legality of his detention.
  4 The court has eliminated internal quotation marks, alterations, footnotes, and/ or citations here and

  throughout this memorandum opinion, unless otherwise noted.


                                                         5
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 6 of 13 Pageid#: 222




  substantive law changed and was deemed to apply retroactively on collateral review; (3) the

  prisoner is unable to meet the gatekeeping provisions of§ 2255(h) (2) 5 for second or successive

  motions; and (4) due to this retroactive change, the sentence now presents an error sufficiently

  grave to be deemed a fundamental defect. Wheeler, 886 F.3d at 429; see also Lester v.

  Flournoy, 909 F.3d 708, 712 (4th Cir. 2018) (applying Wheeler).

          Similarly, in Jones, 226 F.3d at 333-34, the Fourth Circuit had reached the same
                                                                   '
  conclusion with respect to challenges to convictions and set forth similar factors. Section 2255

  is inadequate and ineffective to test the legality of a conviction when (1) at the time of

  conviction, settled law of this circuit or the Supreme Court established the legality of the

  conviction; (2) subsequent to the petitioner's direct appeal and flrst § 2255 motion the

  substantive law changed such that the conduct of which the petitioner was convicted is

  deemed not to be cririllnal; and (3) the petitioner cannot satisfy the gatekeeping provisions of

  § 2255 because the new rule is not one of constitutional law.

          The Wheeler court also affirmed that the requirements of the savmgs clause are

  jurisdictional. Wheeler, 886 F.3d at 423. Thus, a§ 2241 petitioner relying on the savings clause

  to challenge his sentence must meet the Wheeler test for the district court to have subject

  matter jurisdiction to evaluate the merits of the claims. Id. at 426-29. Although the court must


  s Section 2255(h) provides that:
          A second or successive motion must be certified as provided in section 2244 by a·panel of the
          appropriate court of appeals to contain--
          (1) newly discovered evidence that, if proven and viewed in light of the evidence as a whole,
          would be sufficient to establish by clear and convincing evidence that no reasonable factfmder
          would have found the movant guilty of the offense; or
          (2) a new rule of constitutional law, made retroactive to cases on collateral review by the
          Supreme Court, that was previously unavailable.

  28 U.S.C. § 2255(h)(2).


                                                        6
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 7 of 13 Pageid#: 223




  apply the procedural standard in Wheeler, "[i]n evaluating the substantive law in a§ 2255(e)

  savings clause analysis, the court must look to the substantive law of the circuit where a

  defendant was convicted." Ledezma-Rodriguez v. Brecken, No. 7:18-cv-00268 OLK), 2019

  WL 4644556, at *2 (W. D. Va. Sept. 24, 2019) (quoting Hahn v. Moseley, 931 F.3d 295, 300-

  01 (4th Cir. 2019)).

          Accordingly, in order for Robinson to bring a claim under the savings clause, he must

  meet the Jones test if he is challenging his conviction, or the Wheeler test if he is challenging

  his sentence. Review of Robinson's claims shows that none of them meets Wheeler's or

  Jones's requirements for use of the§ 2255 savings clause.

          A. Sentencing Error

          Robinson alleges that his sentence is fundamentally defective, because he "was

  sentenced beyond his mandatory minimum twice for the same offense ...." ECF No.1 at 2.

  His arguments on this claim are not clear, but he is proceeding pro se and the court endeavors

  to construe the claims liberally. See Haines v. Kerner, 404 U.S. 594 (1972) (noting courts

  should hold pro se pleadings to less stringent standards than formal pleadings drafted by

  lawyers). Because he is challenging his sentence, the court will apply the Wheeler factors to

  determine whether he may proceed in this § 2241 action pursuant to the savings clause of §

  2255.

          (1) Legality of Sentence at Time of Sentencing

          Robinson was convicted of two armed bank robberies that occurred ten days apart, in

  violation of 18 U.S.C. § 2113(a) and (d). Each bank robbery was punishable by up to 25 years

  in prison, a $250,000 fme, and a $100 special assessment. See 18 U.S.C. § 2113(d) (''Whoever,


                                                  7
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 8 of 13 Pageid#: 224




  in committing, ... any offense defined in subsections (a) and (b) of this section, assaults any

  person, or puts in jeopardy the life of any person by the use of dangerous weapon or device,

  shall be fined under this title or imprisoned not more than twenty-five years, or both."); 18

  U.S.C. § 3571 (providing fines of up to $250,000 as punishment for felonies); and 18 U.S.C. §

  3013 (providing mandatory special assessment of $100 for conviction on felony offense).

  Robinson was sentenced to 120-month terms on each bank robbery conviction, to be serv:ed

  concurrently, and assessed a $100 penalty on each conviction. ECF No. 9-3 at 2.

         Robinson also was convicted on two counts of use of a firearm during a crime of

  violence in violation of 18 U.S.C. § 924(c). Under the statute in effect at that time, the offense

  was punishable by a mandatory 5-year sentence, and in the case of a second or subsequent

  conviction, the person was subject to an additional mandatory 20-year sentence. The statute

  required the sentences to run consecutively to the sentence for the underlying crime of

  violence and consecutively to each other. 18 U.S.C. § 924(c)(1). Robinson was sentenced to

  60 months on the first conviction and 240 months on the second conviction, both to be served

  concurrently to each other and to the sentences for the bank robbery. He also was assessed a

  $100 penalty on each conviction. ECF No. 9-3 at 2.

         Robinson argues that he was sentenced twice for the same offense. ECF No. 1 at 4.

  While it is unclear which sentences he believes were imposed in error, in his response to the

  motion to dismiss, he states that the 20-year sentence imposed on the second § 924(c)

  conviction was an "illegal sentence" and that he should have been sentenced only under the

  penalty provision for the first§ 924(c) conviction. ECF No. 11 at 2. However, the Supreme

  Court found that the provision of § 924(c) about which Robinson complains was


                                                  8
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 9 of 13 Pageid#: 225




  constitutional in Deal v. United States, 508 U.S. 129 (1993). The Court held that subsequent

  convictions in a single proceeding are considered "second or subsequent convictions" within

  the meaning of§ 924(c)(1). Id. at 132-33. Thus, settled law of the Supreme Court established

  the legality of his   ~entence   and Robinson meets the first prong ofWheeler.

          (2) Subsequent Change to Law

          In order to satisfy the second prong of Wheeler, Robinson must show that subsequent

  to his direct appeal and fust § 2255 motion, there was a change to § 924(c) that has been

  deemed to apply retroactively on collateral review. Robinson has pointed to no such change

 - in the law and the court knows of none.

          The court notes that on December 21, 2018, Congress amended§ 924(c)(1)(C) as part

  of the First Step Act of 2018 (the Act), PL 115-391, 132 Stat 5194. Under§ 403 of the Act,

  the statute was amended by striking "second or subsequent conviction under this subsection"

  and inserting "violation of this subsection that occurs after a prior conviction under this

  subsection has become finaL" 132 Stat at 5221-22. The practical effect of the amendment was

  to eliminate the "prosecutorial practice of 'stacking' § 924(c) charges in the same indictment

  without a previous§ 924(c) conviction." United States v. Redd, No. 1:97-CR-00006-AJT, 2020

  WL 1248493, at *5 (E.D. Va. Mar. 16, 2020). However, the amended § 924(c)(1)(C) is

  applicable only to offenses that were committed before the date of enactment of the Act, if a

  sentence had not been imposed as of such date of enactment. In other words, the change

  applies only to defendants who were sentenced after December 21, 2018. 132 Stat at 5222;

  United States v. Davis, 139 S.Ct. 2319,2324 n.1 (2019).




                                                     9
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 10 of 13 Pageid#: 226




          Thus, the change is not retroactively applicable on collateral review, and Robinson,

   who was,sentenced in 1997, cannot rely on it to meet the second prong of Wheeler. Without

   meeting the second prong of Wheeler, he cannot show that the § 2255 savings clause applies

   to his circumstances in such a way that he can bring this challenge to his sentence under §

   2241. See Cook v. Warden, USP Lee County, No. 7:18-cv-00311-GEC, 2019 WL 6221300, at

   *3 (W.D. Va. Nov. 21, 2019) (noting that all four Wheeler requirements must be satisfied, and

   petitioner failed to satisfy one of the four). 6 Accordingly, because Robinson cannot satisfy the

   second prong of Wheeler, this court lacks jurisdiction to consider his claim that he is entitled

   to relief. Therefore, Robinson's claim for relief based on his allegation that he was sentenced

   twice for the same offense is DISMISSED.

          B. Double Jeopardy

          Robinson also argues that his armed bank robbery convictions violated the Double

   Jeopardy Clause of the Constitution because 18 U.S.C. § 2113(a) is a lesser included offense

   of 18 U.S.C. § 2113(d) and also that the $100 special assessments imposed by the court were

   prohibited multiple punishments, because he was sentenced to terms of incarceration for the

   offenses.

           Because Robinson seeks to challenge his conviction via the § 2255 savings clause, he

   must meet the requirements set forth in Jones, 226 F.3d at 333-34. He must show that (1) at

   the time of conviction, settled law of this circuit or the Supreme Court established the legality

   of the conviction; (2) subsequent to his direct appeal and first § 2255 111otion, the substantive



   6 In addition, the third and fourth prongs of the Wheeler test are dependent on the petitioner meeting the
   second requirement of showing a change in the law made retroactive on collateral review. Because Robinson
   cannot show that the second prong applies to him, he cannot show that the remaining prongs apply to him.

                                                      10
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 11 of 13 Pageid#: 227




   law changed such that the conduct of which he was convicted is deemed not to be criminal;

   and (3) he cannot satisfy the gatekeeping provisions of§ 2255 because the new rule is not one

   of constitutional law.

          Robinson's convictions on two counts of bank robbery were legal at the time he was

   convicted. Although he argues that his convictions violated the Double Jeopardy Clause

   because 18 U.S.C. § 2113(a) is a lesser included offense of 18 U.S.C. § 2113(d), they did not.

   The Double Jeopardy Clause protects against (1) a second prosecution for the same offense

   after acquittal; (2) a second prosecution for the same offense after conviction; and (3) multiple

   punishments for the same offense. Brown v. Ohio, 432 U.S. 161, 165 (1977) (citing North

   Carolina v. Pearce, 395 U.S. 711, 717 (1969)). ''Where consecutive sentences are imposed at a

   single criminal trial, the role of the constitutional guarantee is limited to assuring that the court

   does not exceed its legislative authority by imposing multiple punishments for the same

   offense." Id.

          Robinson is correct that § 2113(a) of the bank robbery statute is a lesser included

   offense of§ 2113(d). United States v. Dixon, 790 F.3d 758, 761 (2015). Section 2113(a) is

   "bank robbery by intimidation" while Section 2113(d) is "violation of§ 2113(a) by using a

   dangerous weapon or device." Id. at 760. However, Robinson was not convicted twice or

   punished twice for violations of the subsections of the statute. Rather, he received only one

   conviction and one punishment of 120 months for each of the bank robberies. See Jmt., ECF

   No. 9-3. Therefore, his convictions did not violate the Double Jeopardy Clause and were legal

   at the time he was convicted.




                                                    11
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 12 of 13 Pageid#: 228




          Turning to the second and third prongs of the Jones test, Robinson can satisfy neither.

   He has not shown that substantive law has changed such that the conduct forming the basis

   of his conviction is no longer deemed to be criminal. Moreover, even if he could do so, he

   would be challenging the constitutionality of his conviction under the Double Jeopardy Clause

   of the Constitution and would need to seek authorization from the Seventh Circuit Court of

   Appeals to bring a successive§ 2255 motion, rather than proceed via§ 2241. Jones, 226 F.3d

   at 334. Thus, he is not entitled to bring this double jeopardy claim via§ 2241.

           With regard to Robinson's    ~rgument   that the special assessments imposed on him

   constitute double jeopardy, he, is mistaken. As the Supreme Court explained in Missouri v.

   Hunter, 459 U.S. 359, 366 (1983), "[w]ith respect to cumulative sentences imposed in a single

   trial, the Double Jeopardy Clause does no more than prevent the sentencing court from

   prescribing greater punishment than the legislature intended." Congress passed 18 U.S.C. §

   1303 which provides that a district court shall impose a $100 assessment on any person

   convicted of a felony against the United States. Therefore, when a court imposes· a special

   assessment pursuant to § 1303, it is not exceeding the punishment set by Congress for the

   offense and the assessment does not constitute double jeopardy. O'Neill v. United States, No. ·

   04-CV-461, 2007 WL 2042250, at *15 (E.D. Wis. 2007).

          The monetary assessment imposed in Robinson's case did not violate the Double

   Jeopardy Clause of the Constitution at the time he was convicted, satisfying the first prong of

   the Jones test. However, for the same reasons he did not satisfy the second and third prongs

   of the Jones test based on the bank robbery statute, he has not satisfied them with his challenge

   to the special assessment. He has not shown that the law has changed such that the conduct


                                                   12
Case 7:19-cv-00459-MFU-RSB Document 14 Filed 08/07/20 Page 13 of 13 Pageid#: 229




   forming the basis of his conviction is no longer deemed criminal and even if he had done so,

   he would be challenging the constitutionality of his conviction under the Double Jeopardy

   Clause of the Constitution and would need to seek authorization from the circuit court to

   bring ,a successive § 2255 motion, rather than proceed via § 2241. For these reasons,

   Robinson's challenge to his convictions based on the Double             Jeopardy~   Clause are

   DISMISSED.

   IV. CONCLUSION

         Based on the foregoing, the court concludes that it lacks subject matter jurisdiction

   over Robinson's petition. Accordingly, the court GRANTS respondent's motion to dismiss

   or, in the alternative, motion for summary judgment, ECF No. 8, and DISMISSES

   Robinson's petition without prejudice.

          An appropriate order will issue this day.

                                               ENTERED:       0 8   I r/ ;;;__o
                                                                       0               d-CJ




                                               MICHAEL F. URBANSKI
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                 13
